Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 1 of 23 PageID #: 10432

                                                                                              1301 Avenue of the Americas, 40th Floor
                                                                                                          New York, NY 10019-6022
                                                                                                                  PHONE   212.999.5800
                                                                                                                    FAX   212.999.5899
                                                                                                                       www.wsgr.com




                                                           June 11, 2019

 VIA CM/ECF

 The Honorable Brian M. Cogan
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

          Re:      United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

 Dear Judge Cogan:

         We respectfully submit this letter in response to the government’s submission on June 9,
 2019 (Dkt. 741). The government has failed, in both its argument and its brief, to point to any
 competent evidence in support of the offenses charged in the Indictment. Instead, it has provided the
 Court with mere argument and an aspirational recitation of what the government wishes its evidence
 established. Indeed, almost a third of the exhibits cited by the government in its brief are not even in
 evidence.1 The government has also failed to come forward with any further evidence that David
 Levy committed any of the charged crimes.2 Accordingly, we respectfully request that the Court
 grant Mr. Levy’s motions in their entirety.

 I.       Background

       On June 7, 2019 at the close of the government’s case-in-chief, the defendants made nine
 motions:3



          1
             The use of such documents is particularly egregious in the government’s section on alleged co-conspirator
 statements, where the majority of the exhibits cited by the government are not in evidence or have been explicitly
 precluded by the Court. Gov. Br. at 13-16. The government belatedly contends that it had planned on introducing these
 exhibits prior to the Rule 29 argument. Gov. Br. at 15 n.9. The defense never agreed to the admission of additional email
 exhibits beyond the list provided for the testimony of Agent Amato’s testimony. See Dkt. 741; Exhibit 1 (list of
 additional exhibits the government seeks to admitted after resting its case-in-chief); Exhibit 2 (list of emails to be
 introduced through Agent Amato’s direct testimony). The email exhibits the government now intends to introduce with
 the sole purpose of bolstering its Rule 29 arguments are outside the scope of the exhibits the defendants agreed the
 government could introduce following the close of the government’s case-in-chief. See Dkt. 743. The government
 cannot be allowed to rest, listen to arguments on Rule 29, and then introduce additional exhibits to address the gaps in
 proof pointed out by the defendants.
           2
             See Tr. 6051-57.
           3
             We address here only venue and those items raised by the government in its brief. Defendants are happy to
 provide further briefing on any of the remaining motions to the extent that the Court would find it helpful.



                  AUSTIN   BEIJING    BOSTON         BRUSSELS   HONG KONG    LOS ANGELES   NEW YORK   PALO ALTO

                      SAN DIEGO      SAN FRANCISCO    SEATTLE   SHANGHAI    WASHINGTON, DC WILMINGTON, DE
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 2 of 23 PageID #: 10433



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 2 of 23

       ● Motion to dismiss the Indictment based on the government’s introduction of false and
         misleading evidence;4
       ● Motion for a mistrial based on United States ex rel. Edward O’Donnell v. Countrywide Home
         Loans, 822 F.3d 650, 662 (2d Cir. 2016) (“Countrywide”);
       ● Motion in limine to exclude evidence based on Countrywide;
       ● Motion for a mistrial based on the introduction of “co-conspirator” statements;
       ● Motion in limine regarding valuations;
       ● Motion for acquittal under Rule 29(a) based on the lack of venue for Counts Six through
         Eight (the “Black Elk Bond Scheme” counts);
       ● Motion for acquittal under Rule 29(a) regarding the government’s claim that Platinum rigged
         the Black Elk bond vote;
       ● Motion for acquittal under Rule 29(a) regarding insufficient evidence that the BBIL and
         BAM legal affiliates of PPVA; and
       ● Motion for acquittal under Rule 29(a) based on insufficient evidence regarding Count 4 (the
         “PPNE” count).

 II.      Applicable Legal Standard

         Rule 29 permits the Court to enter a judgment of acquittal at the close of the government’s
 case for “any offense for which the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P.
 29(a). Such a judgment is appropriate when the Court determines that “the evidence that the
 defendant committed the crime alleged is ‘nonexistent or so meager that no reasonable jury could
 find guilt beyond a reasonable doubt.’” United States v. Guadagna, 183 F.3d 122, 130 (2d Cir.
 1999) (quoting United States v. White, 673 F.2d 299, 301 (10th Cir. 1982)). If the Court “concludes
 that upon the evidence there must be such a doubt in a reasonable mind, [it] must grant the motion.”
 United States v. Taylor, 464 F.2d 240, 243 (2d Cir. 1972).

         In a sufficiency-of-the-evidence challenge, “the evidence [should] be viewed in the light
 most favorable to the government and all permissible inferences drawn in its favor[.]” United States
 v. D’Amato, 39 F.3d 1249, 1256 (2d Cir. 1994) (citation omitted). However, “the government must
 introduce sufficient evidence to allow the jury to reasonably infer that each essential element of the
 crime charged has been proven beyond a reasonable doubt.” Id. (citing Jackson v. Virginia, 443
 U.S. 307, 319 (1979)). While the jury may draw reasonable inferences from the evidence, a
 conviction may not stand on mere “speculation and surmise.” Id. In fact, the Court is “obligated to
 take a hard look at the evidence and accord the government the benefit of only ‘legitimate
 inferences.’” United States v. Recognition Equip. Inc., 725 F. Supp. 587, 588 (D.D.C. 1989)
 (citation omitted). “[I]f the evidence viewed in the light most favorable to the prosecution gives
 equal or nearly equal circumstantial support to a theory of guilt and a theory of innocence, then a
 reasonable jury must necessarily entertain a reasonable doubt[,]” and the Court should enter a

          4
             We note that the government did not contest the lack of veracity of the government’s portfolio company
 witnesses, Tr. at 6067-04, or cooperating witnesses, id. See also Tr. 3405 (Kaplan testimony regarding the false
 transcript in GX 7124).
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 3 of 23 PageID #: 10434



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 3 of 23

 judgment of acquittal. United States v. Glenn, 312 F.3d 58, 70 (2d Cir. 2002) (internal quotation
 marks and citations omitted); United States v. Cassese, 428 F.3d 92, 99 (2d Cir. 2005). Accordingly,
 courts in the Second Circuit have not hesitated to enter a judgment of acquittal where the defendant’s
 conviction rests on unsupported inferences or improper guesswork, where the evidence suggests
 innocence with equal force as it suggests guilt, or where the evidence cannot prove the defendant’s
 knowledge and intent beyond a reasonable doubt. See, e.g., United States v. Frampton, 382 F.3d
 213, 223 (2d Cir. 2004); Glenn, 312 F.3d at 58; United States v. Irving, 682 F. Supp. 2d 243, 250-51
 (E.D.N.Y. 2010); United States v. Yannotti, 415 F. Supp. 2d 280, 291 (S.D.N.Y. 2005); United
 States v. Stewart, 305 F. Supp. 2d 368, 378 (S.D.N.Y. 2004). United States v. Jones, 393 F.3d 107,
 112 (2d Cir. 2004); United States v. Nusraty, 867 F.2d 759, 763 (2d Cir. 1989); United States v.
 Wiley, 846 F.2d 150 (2d Cir. 1988); United States v. Mankani, 738 F.2d 538, 547 (2d Cir. 1984);
 United States v. Bufalino, 285 F.2d 408, 416 (2d Cir. 1960).

 III.    The Government’s Failed to Prove Defendants Had the Requisite Intent under
         Countrywide

         The government has failed to present evidence that any of the alleged misstatements on
 which it attempts to rely, including the quarterly redemption term in the governing documents, were
 false or misleading when they were made or that the defendants made such statements with the intent
 to defraud PPVA’s investors. Under controlling Second Circuit precedent, the charges related to the
 “Investment Scheme” should be dismissed, or, in the alternative, the jury should be precluded from
 considering any and all alleged misstatements for which the government has not proven
 contemporaneous fraudulent intent.

         A.       Legal Standard

         Under the Second Circuit’s recent decision in Countrywide, “a contractual promise can only
 support a claim for fraud upon proof of fraudulent intent not to perform the promise at the time of
 contract execution. Absent such proof, a subsequent breach of that promise – even where willful and
 intentional – cannot in itself transform the promise into a fraud.” United States ex rel. Edward
 O’Donnell v. Countrywide Home Loans, 822 F.3d 650, 662 (2d Cir. 2016). This case addressed the
 question: “what is required to prove a scheme to defraud when alleged misrepresentations
 concerning future performance are contained within a contract?” Id. at 658.5 Countrywide, a civil
 RICO action, centered on the interpretation of federal mail and wire statutes as well as the specific
 meaning of a “scheme to defraud” under federal statutes. See, e.g., id. at 657. In interpreting those
 statutes, the court held that the paramount inquiry regarding whether the defendants committed fraud
 is the question of their intent at the time the representations were made, id. at 658, because “it is
 emphatically the case – and has been for more than a century – that a representation is fraudulent
 only if made with the contemporaneous intent to induce harmful reliance.” Id. (emphasis added).


         5
            The defense concedes that the instant case does not involve widgets, see Gov. Br. at 4 n.3, but then again,
 neither did Countrywide. Additionally, GX-3105, the exhibit on which the government seeks to rely, is not in evidence.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 4 of 23 PageID #: 10435



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 4 of 23

          B.       Application

         Despite the government’s characterization, the defendants do not raise Countrywide as part
 of their argument related to the materiality of statements made to investors. Rather, the defendants
 rely on Countrywide in support of their arguments that (1) to the extent that the quarterly redemption
 term6 in the governing documents – and the “late” payment of redemptions pursuant to that term –
 form the basis for the charges, the government has failed to prove that the defendants did not intend
 to honor that contractual promise at the time it was made, and (2) the government has not proven
 any requisite intent in relation to the alleged “non-contractual” misstatements on which it seeks to
 rely.

         The government alleges that the defendants and their co-conspirators made material
 misrepresentations and omissions regarding “(1) the performance of the fund’s investments, (2) the
 liquidity of the fund and its redemption terms, (3) the fund’s ability to pay redemptions, and (4) the
 fund managers’ adherence to principles of good faith and fair dealing.”7 Gov. Br. at 4. In support of
 its argument that all of the alleged misstatements and omissions in this case fall outside of
 Countrywide, the government cites to (1) the testimony of investor witnesses about the importance
 of various representations, Gov. Br. at 4 n.2; (2) testimony of Andrew Kaplan regarding targeted
 investment strategies in October 2015; (3) a September 2015 due diligence questionnaire (“DDQ”);
 and (4) representations regarding the projected return in April 2015. See Gov. Br. at 4-5. Each
 statement on which the government seeks to rely was either true at the time it was made, made
 without the requisite intent, or immaterial.

                   1.       Contractual Representations

         The defendants have established with ample evidence that the relationship between PPVA
 and its investors was governed by contractual documents. See, e.g., Tr. 415-416. By signing the
 subscription agreement for PPVA, each investor was declaring that they had “carefully read,
 underst[oo]d, and agree[d] to abide by the terms set forth in the [Private Placement] Memorandum
 and the LP Agreement. . . .” See, e.g., 1-DX-3313 at JH-000000211; Tr. 410-412. The governing
 documents explicitly warned investors that they could not rely on marketing materials (see, e.g., 1-
 DX-3313 at JH-000000211 (“Subscriber has been advised that no person is authorized to give any
 information or to make any statement not contained in the Memorandum, and that any information
 or statement not contained therein must not be relied upon as having been authorized by the
 Partnership.”)), forward looking statements (see, e.g., GX-3403 at AS 000001376-77 (“Any
 projections or other estimates in this Memorandum, including estimates of return or performance,
 are forward-looking statements and are based upon certain assumptions. Other events which were

          6
            Evidence in the record establishes that Mr. Nordlicht had sole discretion over the timing and form of
 redemption payments under the LP Agreement (GX-1828) and Master Fund LP Agreement (DX-1130).
          7
            This list, of course, differs from the one in the Indictment, which included, “(i) the performance of some of
 PPVA's Level 3 assets; (ii) PPVA's liquidity; (iii) the purpose of PPNE and the use of PPNE's proceeds; (iv) PPVA's
 preferential redemption process; and (v) related party transactions involving PPVA and PPCO.” Ind. at ¶42.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 5 of 23 PageID #: 10436



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 5 of 23

 not taken into account may occur and may significantly affect the analysis. Any assumptions should
 not be construed to be indicative of the actual events which will occur. Actual events are difficult to
 predict and may depend upon factors that are beyond the Partnership’s and the Investment
 Manager’s control.”)), or oral representations made outside of the contractual documents (see, e.g.,
 1-DX-3313 at JH-000000211 (“In deciding to invest in the Partnership, Subscriber has relied solely
 upon the information in the Memorandum and has not relied on any oral representations or
 warranties.”)), and that past performance was not a promise of future results (see, e.g., GX-3403 at
 AS 000001403 (“An investment in any type of Financial Instrument bears the risk of loss of capital.
 As with any investment approach or strategy, no assurances can be given that the Investment
 Manager’s strategy and methodology will be successful or that the Partnership’s or the Master
 Fund’s investment objective will in fact be realized. Any past success with any strategy or
 methodology cannot assure future results.”)). As discussed further in Section IV, infra, the record
 plainly demonstrates that an objective, reasonable (and in this case, sophisticated) PPVA investor
 would not have relied, in making their investment decisions, on statements on which they were
 explicitly warned not to rely. The defendants thus contend that the government’s case regarding the
 alleged “Investment Scheme” should be subject to the standard articulated in Countrywide that “a
 contractual promise can only support a claim for fraud upon proof of fraudulent intent not to perform
 the promise at the time of contract execution. Absent such proof, a subsequent breach of that
 promise – even where willful and intentional – cannot in itself transform the promise into a fraud.”
 Countrywide, 822 F.3d at 662 (emphasis added).

         There is simply no evidence in the record that PPVA’s redemption payments were made
 outside of the quarterly liquidity term contained in the governing documents until January 31, 2015
 (the day that redemptions effective in Q4 2014 were “due” to be paid).8 Even following January 31,
 2015, record evidence demonstrates that PPVA paid all investor redemptions (with the exception of
 insiders), even if late, through and including those effective Q2 2015, which were “due” July 31,
 2015. See GX-131-1. There is thus no evidence that the defendants did not intend to – or could not


          8
             Despite the uncited and unsupported claims in the government’s brief, see Gov. Br. at 8 (claiming that
 PPVA’s “large and illiquid positions comprised such a large percentage of PPVA’s portfolio that, when redemptions
 came due even as early as 2014, the defendants and their co-conspirators shared their desperation and fear with one
 another over coming up with the cash to meet those redemptions.”); id. at 12 (“[T]he defendants failed to tell investors in
 2014 that they were unable to realize cash from their illiquid, underperforming and even insolvent oil and gas positions
 and thus they could not meet investor redemptions on a quarterly schedule with 60 days’ notice . . . .”), record evidence
 universally supports the conclusion that prior to January 31, 2015, PPVA paid redemptions timely on a quarterly basis.
 See Tr. 1185 (government cooperator Naftali Manela stating he “[did not] know specifically” whether PPVA had missed
 any redemption requests prior to the second half of 2015 and was “not aware” of any time PPVA missed a redemption
 request); id. at 4185-86 (government cooperator Daniel Mandelbaum testifying that he started at Platinum in January
 2015, and that year-end 2014 redemptions, which he claimed PPVA did not have cash to pay, were due January 2015);
 id. at 2094 (Amir Shaked testifying that his year-end 2014 redemption was paid in January 2015); id. at 2390-91 (Shaked
 further testifying that all redemption requests he made into 2015 were paid in cash, and that Platinum told him in the
 course of his diligence that they had not missed a redemption payment prior to 2011); id. at 2564-66 (Joshua Zeitman
 testifying that he was paid on his $500,000 redemption, submitted November 2014 and effective for March 31, 2015);
 and DX-3927 (demonstrating Zeitman was paid quarterly redemptions throughout 2014).
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 6 of 23 PageID #: 10437



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 6 of 23

 – meet the quarterly liquidity term contained in the governing document until, at the very least,
 January 31, 2015.

                2.     “Non-Contractual” Representations

                       a)      Investor Witness Testimony

        Additionally, all of the investor witness testimony cited by the government in its brief at Note
 2 (Gov. Br. at 4), fails under Countrywide:

    ● Dr. John Huth:

            ○ Tr. 208 contains a portion of Dr. Huth’s testimony regarding the redemption term
              discussed in GX-4212, a marketing powerpoint from August 2007. See Tr. at 201.
              The government has presented no evidence that the defendants did not intend to, or
              could not, meet the redemption term in August 2007.

            ○ Tr. 220 contains a portion of Dr. Huth’s testimony regarding the quarterly redemption
              term in his PPM, contained in GX-1828. See Tr. 212. This testimony falls squarely
              under Countrywide, as the government alleges that this is a contractual
              misrepresentation regarding future performance under the contract. The government
              has introduced no evidence that the defendants did not intend to, or could not, meet
              the redemption term in March 2008.

            ○ Tr. 252 contains a portion regarding Dr. Huth’s decision to defer a redemption
              request in light of Mr. Kaplan’s statement about predicted positive performance in
              April 2015. The government has not proven that statements regarding potential
              positive performance in April 2015 were false or intentionally misleading when
              made. See Section III.B.2.d, infra.

    ● Abraham Gulkowitz:

            ○ Tr. 1480 contains Mr. Gulkowitz’s testimony that he was purportedly never told that
              PPVA was seeking out high interest loans to cover liquidity needs, including the
              payment of redemptions, and that such information would have been important to his
              decision to invest. The record, however, establishes that Mr. Gulkowitz met with
              Platinum employees to roll over his PPBE investment into PPVA in the summer of
              2014, see Tr. 1458, eventually signing his subscription agreement sometime in
              August 2014, but no later than September 1, 2014. See DX-2257; Tr. 1601. Platinum
              did not enter into the 16% PPNE Note until September 18, 2014. See GX-260.
              Additionally, loans taken out by PPVA were disclosed to all investors in both the
              2013 and 2014 audited financial statements. See DX-2006 at CR_DOJ_0000035151-
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 7 of 23 PageID #: 10438



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 7 of 23

              54; 1-DX-5107 at CR_WP_PPVA-MASTER_2014_DOJ_0000081-85.

    ● Amir Shaked:

          ○ Testimony contained on pages Tr. 1749, 1754, 1756, 1772, 1774, 1776, 1789, 1805,
            and 1988 through 1989 all concern statements made prior to May 2012. See also GX-
            415, GX-3403, DX-1278, GX-4704, and GX-4708. The government has introduced
            no evidence that the defendants did not intend to, or could not, meet the contractual
            terms of Mr. Shaked’s investment at any time leading up to May 2012. The
            government has similarly failed to introduce any evidence that the monthly returns or
            PPVA’s targeted allocation of investment strategies contained in tear sheets issued by
            PPVA were false or intentionally misleading prior to May 2012. Nor has the
            government introduced any evidence that the information contained in PPVA’s 2010
            audit was false.

                 ■ Testimony contained on pages Tr. 1772, 1774, and 1776 specifically relates to
                   Mr. Shaked’s reading of his contractual documents (including GX-3403).
                   This testimony falls squarely under Countrywide, as the government alleges
                   that this is a contractual misrepresentation regarding future performance under
                   the contract.

          ○ Tr. 2001 contains testimony regarding alleged conversations between Mr. Shaked and
            Mr. Landesman between August 2012 and August 2014 regarding the liquidity of
            Platinum’s investments. See Tr. 2000-01. Mr. Shaked’s recollection of Mr.
            Landesman’s statements was that “[h]e always said that even the furniture in
            Platinum’s conference room was for sale at a price. And the price was always
            marked low so that the upside was there. And if they could get to the price they
            wanted, they would sell it.” Tr. 2001. There is no evidence that Mr. Landesman’s
            statement was false at the time it was made, or that there was any representation in
            the documents governing Mr. Shaked’s investment that the defendants did not intend
            to or could not abide by in the identified time period.

          ○ Tr. 2111 contains testimony relating to the March 31, 2015 quarterly investor
            conference call for Q1 2015, and in particular, Mr. Shaked’s allegation that Mr.
            Nordlicht “stated that there would be likely a 21 percent annualized return for 2015.”
            In reality, Mr. Nordlicht told investors that “hopefully we’ll be up somewhere
            around . . . seven percent. My goal for the year is to really, to try and annualize that
            number which would be I guess around a 21 percent. Seven times three is 21, so I
            haven’t lost the basic math skills at least. Um, so, um, that’s really my hope . . . .”
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 8 of 23 PageID #: 10439



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 8 of 23

                  GX-4507 at 5.9 There is no evidence that Mr. Nordlicht’s statements were false or
                  misleading at the time they were given. First, PPVA did in fact post returns of
                  approximately 7 percent in April 2015, and nearly 6 percent for the quarter. See GX-
                  4743. Second, Mr. Nordlicht’s statements were heavily qualified by language
                  indicating that they were forward-looking statements upon which the investors should
                  not rely (“hopefully;” “[m]y goal for the year;” “that’s really my hope”), and further
                  qualified by the disclaimer at the start of the call. See GX-4507 at 1 (“This call does
                  not constitute an offer to sell or a solicitation of an offer to buy any security in any of
                  the Platinum funds and may not be relied upon in connection with any offer or sale of
                  securities. Such offer or solicitation may only be made pursuant to the current
                  offering memorandum of the applicable Platinum fund that will be provided only to
                  qualified offerees. This call is qualified in its entirety by information appearing in the
                  applicable offering memorandum and fund documents which should be carefully
                  reviewed prior to investing. . . . This call is being provided for informational
                  purposes solely to existing investors and to prospective investors . . . and is not an
                  offer of investment advisory services and is not an advertisement.”). The record
                  makes clear that Mr. Shaked harbors an irrational and idiosyncratic view that these
                  forward-looking statements are binding promises. See Tr. 2428-30. No reasonable
                  investor would view Mr. Nordlicht’s statements as false or misleading.

              ○ Tr. 2136 contains Mr. Shaked’s testimony that he “could not understand” Mr.
                Nordlicht’s statement on the November 23, 2015 investor conference call that the
                decision to institute a side pocket was “not a redemption-driven event[.]” Prompted
                by a question from the government, Mr. Shaked’s testimony ignores the whole of Mr.
                Nordlicht’s statement: “This was not a redemption driven type of—of—of move that
                we’ve made, and in fact we’ve had less redemptions than you would expect in a fund
                of our size. And so this was really a situation where it got to a point where we just
                had too many private equity positions. . . . We’ll try to liquidate as quickly as we
                can.” GX-4510 at 9.10 Mr. Nordlicht’s statement is neither false nor misleading.
                While the side pocket was created “in part” to “help with the flow of redemptions,”
                the impetus for its creation was PPVA’s inability to generate sufficient cash flow
                from or liquidate its Level 3 assets. See Tr. 869. This is entirely consistent with Mr.
                Nordlicht’s statement. Moreover, it has been established on the record that the
                amount of redemptions PPVA received in 2015 was within the normal range for the
                fund. See Tr. 3633-35; DX-3943.



         9
            GX-4507, which is the government-provided transcript correlating to the Q1 2015 quarterly conference call, is
 not in evidence; the audio which it corresponds to is in evidence as 1-DX-4407. We have cited from the transcript
 provided by the government for ease of use in this submission.
          10
             Like GX-4507, GX-4510 is not in evidence, but is the government-provided transcript corresponding to the
 audio of 1-DX-4410, which is in evidence.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 9 of 23 PageID #: 10440



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 9 of 23

    ● Joshua Zeitman:

            ○ Tr. 2592 contains testimony relating to Mr. Zeitman’s allegations that he was not
              informed that PPVA took out loans, including from PPCO, to cover liquidity needs,
              including the payment of redemptions. The loans incurred by PPVA were disclosed
              to all investors in the 2013 and 2014 audits. See DX-2006 at CR_DOJ_0000035151-
              54; 1-DX-5107 at CR_WP_PPVA-MASTER_2014_DOJ_0000081-85. There is thus
              no evidence that the defendants intended to mislead Mr. Zeitman regarding loans to
              PPVA.

                        b)     Mr. Kaplan’s Call with Investor John Cecil

         The government also cites to Mr. Kaplan’s call with PPVA investor John Cecil. See Gov.
 Br. at 5. The government’s first allegation, that Mr. Kaplan falsely told Mr. Cecil that “PPVA was
 50/50 liquid and illiquid” in October 2015, Gov. Br. at 5, mischaracterizes the evidence. Mr.
 Nordlicht, in fact, told Mr. Cecil that PPVA targeted a mix of 50/50 liquid strategies. In response to
 Mr. Cecil’s invitation for Mr. Nordlicht to walk through the Fund’s investment strategies, Mr.
 Nordlicht responded, “we really seek uh to have like a balanced portfolio of 50% liquid trading
 strategies and 50% senior secured lending type strategies, um, and um with the caveat that I very
 often cheat a little bit. I’ll, admittedly, to the senior secured lending because a lot of times that’s
 really the best. You know if you tolerate a little bit of illiquidity you get a little bit better risk
 adjusted returns but we try to stay as close as possible um in the long term to 50/50.” GX-7119 at 2.
 Not only did Mr. Nordlicht not give an allocation of investment strategies to Mr. Cecil, the
 government has pointed to no evidence establishing what the allocation of PPVA’s investment
 strategies was in October 2015, or whether those strategies were relatively “liquid” or “illiquid.”

         The government’s second allegation related to Mr. Kaplan and Mr. Nordlicht’s call with Mr.
 Cecil, that their representation regarding “the fund was experiencing normal inflows and outflows at
 that time,” Gov. Br. at 5, was also shown to be false. Specifically, despite his direct testimony that
 the level of redemptions and subscriptions in October 2015 was not “normal,” Tr. 3222-23, Mr.
 Kaplan admitted on cross that he was not in fact aware of the PPVA’s “normal” level of redemptions
 and subscriptions. Tr. 3636. The defendants also demonstrated that PPVA’s level of redemptions
 was “normal” in 2015. See DX-3943 and DX-3945. The defense also established on cross that Mr.
 Cecil did not invest additional money following this call and, to the contrary, put in redemption
 requests. See Tr. 3637-40.

                        c)     DDQ

         The government also cites to Mr. Shaked’s testimony regarding a September 2015 PPVA
 DDQ. See Gov. Br. at 5. The government mischaracterizes Mr. Shaked’s testimony in an attempt to
 substitute Mr. Shaked’s idiosyncratic understanding of what the DDQ meant for what the DDQ
 actually said. See id. at 5; GX-4103; Tr. 2141. In the section on “Risk Management and Control
 Mechanisms” the DDQ includes item 8.5 regarding the “Fund’s policy on the management of its
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 10 of 23 PageID #: 10441



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 10 of 23

 level of liquidity” which describes how Platinum monitors and attempts to hedge liquidity risks. See
 GX-4103 at AS 000000439. It does not say that the Fund will always have the liquidity to meet a
 quarterly redemption term. Id. Additionally, the DDQ included an entire page of warnings and
 caveats in capitalized, bold language, including, inter alia, “portfolio composition and risk
 management information are shown for illustration and discussion purposes only and are not a
 guarantee of the composition of the funds at any point in time.” Id. at AS 000000405. Significantly,
 at the time of the issuance of this DDQ (September 2015), PPVA was in the process of paying
 redemptions from Q2 2015 (other than to insiders), and Q3 2015 redemptions were not yet due. See
 GX-131-1.

                           d)       Statements Made by Platinum Employees Regarding April 2015
                                    Performance

         Finally, the government cites to statements made by Platinum employees encouraging
 investors to postpone redemptions or invest additional funds in anticipation of a strong April 2015
 return. Gov. Br. at 5.11 However, the government has introduced no evidence that statements
 related to the anticipated return were false or intentionally misleading. Rather, the evidence shows
 that PPVA investors did in fact receive an approximately 7 percent return in April, see GX-4743 and
 Tr. 394 (Huth testimony confirming his account showed an approximately 7 percent return in April
 2015), and that both Sterling and Alvarez & Marsal (“A&M”), the independent third-party valuation
 companies hired by Platinum, confirmed the reasonableness of PPVA’s Q2 2015 valuations. See 1-
 DX-5218; 1-DX-5220.12

 IV.     The Government Failed to Prove that the Defendants’ Statements were Material

         Because the government has failed to prove that the defendants’ statements to investors were
 both false (or intentionally misleading) and material at the time they were made, the defendants are
 entitled to a judgement of acquittal.

         A.       Legal Standard

         “A misstatement in a securities transaction is material so long as there is ‘a substantial
 likelihood that a reasonable investor would find the . . . misrepresentation important in making an
 investment decision.’” United States v. Litvak, 889 F.3d 56, 64 (2d Cir. 2018) (“Litvak II”) (citing
 United States v. Vilar, 729 F.3d 62, 88 (2d Cir. 2013)). A misrepresentation is important if there is
 “‘a substantial likelihood that the disclosure of the omitted fact would have been viewed by the
 reasonable investor as having significantly altered the ‘total mix’ of information made available.’”

         11
             Notably, the government specifically writes, that “the defendants also encouraged existing investors . . .”
 Gov. Br. at 5 (emphasis added). There is no evidence on the record that Mr. Levy or Mr. SanFilippo made any such
 statements or that any defendants were misled by them.
         12
             Indeed, government cooperator Mr. Kaplan admitted, after much equivocating, that he may have even told
 prosecutors that he had no reason at the time to doubt what Mr. Nordlicht was saying about an 8 percent forecast during
 the March 2015 marketing meeting. See Tr. 3646-47.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 11 of 23 PageID #: 10442



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 11 of 23

 Id. (citing Basic Inc. v. Levinson, 485 U.S. 224, 231-32 (1988)) (emphasis added). In the Second
 Circuit, the standard of a “reasonable investor” is an objective one, and therefore may vary “with the
 nature of the traders involved in the particular market.” Id. at 64-65. Thus, “[t]he reasonable
 investor in a market in which many individual investors trade will be deemed to be somewhat less
 schooled and sophisticated than a reasonable investor in a market . . . in which only institutions trade
 with the help of complex computer programs and professional traders.” Id. at 65. As such, courts
 may find misstatements immaterial as a matter of law where the misstatements are “so obviously
 unimportant to a reasonable investor that reasonable minds could not differ on the question of their
 importance.” United States v. Litvak, 808 F.3d 160, 175 (2d Cir. 2015) (“Litvak I”).

        B.      Application

         The government’s argument as to why the alleged misstatements and omissions are material
 consists of nothing more than unsupported blanket statements. Instead of marshalling specific
 instances of misstatements or omissions, the government summarily argues that (1) the defendants
 and their co-conspirators continued to accept new investors for PPVA and new investments
 throughout 2015; and (2) had the defendants “ceased their campaign of deception and disclosed the
 truth about the liquidity crisis and their inability to pay redemptions,” PPVA investors could have
 otherwise preserved the capital that they instead invested in the fund. Gov. Br. at 5. The
 government further argues that those investors invested in multiple Platinum funds could have
 withdrawn their full investment, “thereby avoiding losses they would go on to suffer as investors in
 PPCO.” Id. Lastly, the government argues that timely disclosure “likely would have hastened the
 involvement of regulators, resulting in . . . avoidance of a scenario in which insiders a certain select
 PPVA redeeming investors received payment, and ensuring that all similarly situated investors were
 instead treated fairly.” Id.

         The government’s arguments miss the point. As an initial matter, the only specific references
 to the record in the government’s entire argument above are two exhibits, GX-1325 and GX-1377,
 neither of which is in evidence, and at any rate do not shed any light on what the purported
 misrepresentations were in those particular instances. More importantly, as the government has not
 only failed to point to specific examples of misstatements and/or omissions – let alone material
 misstatements – it cannot show how the purported misrepresentations “significantly altered the ‘total
 mix’ of information made available.” Litvak II, 889 F.3d at 64.

          Furthermore, the government misunderstands the defendants’ Rule 29 argument on
 materiality. Defendants do not assert that the government must prove reliance or loss. Cf. Gov. Br.
 at 3. Rather, defendants assert that the alleged misstatements and omissions are immaterial because
 (1) the alleged misstatements and omissions do not “significantly alter the total mix of information
 made available” to the investors; (2) any alleged misstatements made following an investor’s
 redemption request cannot have been material, because an “investment decision” was already made
 at that point; and (3) for those alleged misstatements made prior to redemption, the government has
 failed to show that those misstatements and omissions were false when made.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 12 of 23 PageID #: 10443



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 12 of 23

                   1.    The Government Fails to Address the “Total Mix” of Information Made
                   Available to Investors

        Through cross examination, the defendants have established that Platinum provided
 important disclosures to prospective and current investors in PPVA, as summarized below.

                           a)       Disclosures in the PPM

         The PPM – a document that each investor testified as having reviewed, or at least received,
 prior to investing13 – contains ample disclosures regarding the fund’s potential illiquidity and
 redemption terms. For example, there are no less than eight times that investors are warned about
 illiquidity in the PPM’s risk factors section (see Tr. 421-28) (Huth), including:

              ● “Volatility or illiquidity could impair the Master Fund’s profitability or result in
                losses” (GX-1828 at JH-000000579);

              ● “[T]he market to sell [unregistered securities] may be illiquid,” and “[c]ertain private
                investments made by the Master Fund will share many of the same risk characteristics
                as venture capital investing, offering the opportunity for significant gains, but also
                involving a high degree of risk, including the complete loss of capital” (GX-1828 at
                JH-000000580);

              ● “Certain investment positions of the Master Fund may be highly illiquid” (GX-1828
                at JH-000000580); and

              ● “An investment in the Partnership is suitable only for sophisticated investors who
                have no need for liquidity in this investment” (GX-1828 at JH-000000590).

        Subsequent iterations of the PPVA PPM included even more disclosures regarding illiquidity
 and redemptions, such as:

              ● Redemptions “may be paid in cash and/or in kind,” and “[t]he Partnership assets
                included in an in kind distribution will be determined by the Investment Manager in
                its sole discretion” (GX-3403 at AS 000001390); and

              ● “The sale of restricted and illiquid securities often requires more time . . . . The
                Master Fund may not be able to readily dispose of such illiquid investments and . . .
                [a]s a result, the Master Fund may be required to hold such securities despite adverse
                price movements and thus unable to make timely redemption payments.” (DX-3803-
                1 at EDNY-PP-FIREWALL-003963351).


        13
             See Tr. 200 (Huth); Tr. 1527-28 (Gulkowitz); Tr. 1767 (Shaked); and Tr. 2612 (Zeitman).
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 13 of 23 PageID #: 10444



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 13 of 23

                            b)        Disclosures in the Investor Calls

        PPVA’s illiquidity was also disclosed during the quarterly investor calls, which were made
 available to all investors. See 1-DX-4401; 1-DX-4402; 1-DX-4403; 1-DX-4404; 1-DX-4405; 1-DX-
 4406; 1-DX-4407; 1-DX-4408;1-DX-4409; 1-DX-4410; 1-DX-4411. In fact, such disclosures were
 made as early as January 14, 2015 on the Q4 2014 investor call, when Mr. Nordlicht told investors
 that “PPVA ended up with private equity positions[.]” GX-4506 at 3.14 Other examples include:

     ● Mr. Nordlicht disclosing to investors in the Q4 2014 investor call that “underperformance in
       energy” also creates issues with “money that is tying up,” and that the same energy positions
       were “hogging up” liquidity (GX-4506 at 3);

     ● Mr. Nordlicht disclosing to investors in the Q1 2015 investor call that PPVA is dealing “with
       a more transitionary year where we’re trying to move towards liquid strategies” (GX-4507 at
       6);

     ● Mr. Nordlicht disclosing to investors in the Q2 2015 investor call that some investors “have
       commented that in PPVA we have become more like a private equity fund, disguised as a
       hedge fund and that we’ve somewhat deemphasized some of our liquid trading strategies,”
       and noting that “we are in the process of rejiggering the portfolio . . . to reallocate to the more
       liquid trading positions . . . like we used to have of fifty-fifty” (GX-4508 at 3);

     ● Mr. Nordlicht disclosing to investors in the Q3 2015 investor call that “in terms of solving
       the overall liquidity [profile] of the funds, and getting back to more 50-50 type of between
       liquid and illiquid strategies we’ve had in the past, that’s something we’re working on very
       very aggressively right now . . . .” (GX-4509 at 9);

     ● Mr. Nordlicht disclosing to investors in the Q4 2015 investor call that “January was a
       particularly ugly set of circumstances for our overall portfolio,” and, in discussing the side
       pocket, noting that PPVA is “dealing with two very very, you know, negative events in terms
       of a meltdown in—in crude oil prices . . . as well as a development in our China [P]ost
       [investment],” (GX-4510 at 2).

                            c)        Disclosures in the PPVA Year-End Audits

        Additionally, PPVA’s illiquidity was also disclosed in its year-end audited financials.
 Indeed, a review of the audited financials shows that the PPVA fund was:

     ● 87.03% illiquid as of December 31, 2010 (DX-1278 at EDNY-PP-SW1-002091237);



          14
            As noted above, the transcripts cited in this portion are not in evidence, but are included as reference to the
 corresponding, admitted audio exhibits.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 14 of 23 PageID #: 10445



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 14 of 23

    ● 93.81% illiquid as of December 31, 2011 (DX-2003 at EDNY-PP-SW1-001901688);

    ● 83.98% illiquid as of December 31, 2012 (1-DX-5105 at CR_DOJ_0000046457, 46469);

    ● 90% illiquid as of December 31, 2013 (DX-2006 at CR_DOJ_0000035118, 35130); and

    ● 104.09% illiquid as of December 31, 2014 (1-DX-5107 at CR_WP_PPVA-
      MASTER_2014_DOJ_0000032).

 See also DX-2482 (demonstrative). Furthermore, even if the government were to argue that
 disclosure was incomplete because the 2013 and 2014 audited financials were delayed until February
 and September 2015, respectively, the fact remains that the 90% and 104.9% illiquid figures for
 those years would have been available to prospective and current investors putting in new
 subscriptions and investments in 2015 – the time period at issue in the government’s brief.

         In light of the above evidence, it is clear that any purported misrepresentation made to an
 investor – and it is unclear from the government’s brief whether any such misrepresentation even
 exists in the record – regarding Platinum’s illiquidity and, relatedly, its inability to meet
 redemptions, cannot have substantially altered the “total mix of information made available” to
 investors on these topics.

                2.    Alleged Misstatements Made Post-Redemption Request Occurred After
                An Investment Decision Was Already Made

         To the extent the government is alleging that misstatements were made to investors following
 their redemption requests, the law makes clear that such misstatements cannot be material. In such a
 scenario, the investor has already made the investment decision to redeem; therefore, there is no
 further investment decision that would have been affected by such misstatements. See Litvak II, 889
 F.3d at 64 (a misstatement is material so long as there is ‘a substantial likelihood that a reasonable
 investor would find the . . . misrepresentation important in making an investment decision.”)
 (internal citation omitted) (emphasis added).

                3.    The Government Fails to Provide Concrete Examples of Misstatements
                Made Pre-Redemption Request

         Other than the government’s blanket assertion that “defendants and their co-conspirators
 continued to accept new investors for PPVA, and new investments, throughout 2015,” the
 government only points to the March 2015 redemption deferrals as evidence of Platinum’s
 “deception.” See Gov. Br. at 5. The government yet again fails to meet the legal standard, for the
 government cannot point to any evidence showing that the 7 percent return in April 2015 was
 actually a misrepresentation. Rather, the evidence suggests that Platinum was hopeful for an 8
 percent return, see, e.g., GX-4508 at 2, 5, and 16, and that the return for April did in fact turn out to
 be close to 8 percent, see, e.g., GX-4743. Indeed, Mr. Kaplan, a cooperating witness, admitted (after
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 15 of 23 PageID #: 10446



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 15 of 23

 some equivocating) that he may have even told prosecutors that he had no reason at the time to doubt
 what Mr. Nordlicht was saying about an 8 percent forecast during the March 2015 marketing
 meeting. See Tr. 3646-47. In the face of such a record, it is difficult to understand where the “lie” is
 with respect to the 7 percent return in April 2015, much less where the “material lie” is.

 V.       The Government Failed to Prove that the Defendants Materially Misled Investors
          Regarding PPVA Redemptions

         We will not repeat here the arguments made in court on June 7, 2019. We will note,
 however, that in its brief, the government relies exclusively on (1) forward-looking statements
 regarding the anticipated timing or form of redemption payments made to investors after the investor
 had made a redemption request and (2) exhibits that are not in evidence.15 The government has
 neither proven that the selective payment of redemptions was contrary to the terms of the governing
 documents nor that the payment of selective redemptions constituted as a fraud on PPVA investors.16

         Each of the misstatements regarding redemptions identified in its brief are qualified, forward-
 looking statements made after the relevant investor had made their redemption requests.17 See GX-
 1865 (in response to Dr. Huth’s inquiry regarding a redemption not yet paid, Mr. Kaplan offered the
 forward-looking statement, “we are working on closing two deals over the next few months . . . but
 neither have been finalized. We expect the proceeds to provide the cash for all redemptions.”)
 (emphasis added); GX-1629 (in response to Mr. Gulkowitz’s inquiry regarding a late redemption
 payment, Mr. Kaplan responds, “we anticipate paying/wiring the whole 3/31 class together
 sometime in July (or maybe earlier). This is based on our current liquidity and the anticipated sales
 of two companies.”) (emphasis added);18 GX-1332 (contains Mr. Landesman’s description of the
 effects side pocket on an existing redemption request and an offer to pay DeVeste’s redemption in
 kind, “[a]s with all redemptions from [December 31, 2015] on, 35 percent in cash, with the rest

          15
              The two non-binding SEC cases cited by the government are also distinguishable. First, SEC v. Falcone, No.
 12-CV-5028, 2013 U.S. Dist. LEXIS 132300 (S.D.N.Y. Sept. 16, 2013) is a consent judgment in which the defendants
 waived findings of facts and conclusions of law. Falcone is also factually distinguishable. For example, in that case, the
 individual defendant loaned himself money to pay taxes while prohibiting other investors from redeeming, and withheld
 the existence of side letters from the fund’s Board of Directors. SEC v. Conrad, 16-CV-2572 (LMM), 2019 U.S. Dist.
 LEXIS 46159 (N.D. Ga. Jan. 17, 2019) is similarly distinguishable. In that case, the court ruled in favor of summary
 judgment on, among other things, preferentially paid redemptions exclusively to friends, family, and insiders, in light of
 the defendants’ failure to offer “arguments in their briefing on either motion to rebut Plaintiff’s arguments and
 supporting evidence[.]” Id. at *53. Here of course, the government has pointed to no representations that were both
 material and false at the time they were made.
           16
              As we noted on June 7, 2019, nothing in the contractual documents requires that redeeming investors be paid
 pari passu, or that all redeeming investors will be treated equally. See, e.g., GX-1828. Additionally, the DDQs made
 clear that the Fund may enter into side agreements that would allow different investors to have, among other things
 “preferred liquidity terms[.]” See GX-4103 at AS 000000435.
           17
              Additionally, two of the instances cited by the government, GX-1865 and GX-1338, relate to the treatment of
 redemptions following the imposition of the side pocket and thus even for investors who had made only partial
 redemption requests, they were unable to redeem funds covered by the side pocket.
           18
              Notably, one of the deals that Mr. Kaplan is likely referring to in both GX-1629 and GX-1865 was Agera.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 16 of 23 PageID #: 10447



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 16 of 23

 subject to monetizations, unless you want actual positions, in which case we could give you 100
 percent.”) (emphasis added); GX-1338 (in which Mr. Shaked writes regarding existing redemption
 requests following the November 23, 2015 side pocket call, and Mr. Landesman informs him, that
 like all other redemption requests, Mr. Shaked will be subjected to the restrictions in the side
 pocket). Notably, of the four exhibits cited in this section of the government’s brief, three are not in
 evidence. See GX-1629; GX-1332; GX-1338.

         Additionally, and despite its unsupported claims in its brief, the government has cited to no
 evidence that the defendants or their alleged co-conspirators knew that these forward-looking
 statements were false or intentionally misleading at the time the statements were made.19 Even if
 the government’s contention that, at the time the statements were made, Platinum was paying the
 redemptions of some individuals and not others were true, the government still has introduced no
 evidence that the defendants knew that selective payments would continue following the anticipated
 future liquidity events.

 VI.    The Government Failed to Prove that the Valuation of PPVA’s Level 3 Assets were
        Unreasonable

          The government’s allegations regarding the reasonableness of PPVA’s Level 3 valuations
 fail as a matter of law. Not only has the government failed to point to a single specific false value
 that PPVA provided to its investors, the government has offered no evidence that the defendants or
 the third-parties who confirmed the reasonableness of PPVA’s valuations failed to take into account
 the “negative events” cited by the government’s portfolio company witnesses. The government has
 also cited to no evidence that Mr. Levy knew that PPVA’s valuations were unreasonable.

         First, the government’s reliance on the testimony of witnesses involved in Platinum’s oil and
 gas positions (Art Garza, Joe Bruno, Dennis Corkran, Glynn Roberts, and Lily Cheung) to support
 the contention that Platinum somehow did not properly value the oil and gas assets on its books is
 wholly unavailing. Each of these witnesses, to a one, testified that they had no idea how Platinum
 valued the oil and gas assets such as Black Elk, Golden Gate, or Northstar on its books. See Tr. 684,
 700 (Garza); id. at 1446 (Cheung); id. at 1913 (Bruno); id. at 2800, 2831 (Corkran); id. at 5385-86
 (Roberts). These witnesses were not aware that Platinum had hired independent, third-party
 valuation companies to confirm Platinum’s valuations. See Tr. 686, 9690-9691 (Garza); id. at 1446-
 1447 (Cheung); id. at 1913 (Bruno); id. at 2831-2832 (Corkran); id. at 5491-5492 (Roberts).
 Moreover, these witnesses were not competent to testify as to the validity of Platinum’s valuations,
 and did not provide any relevant evidence that Platinum improperly valued its oil and gas assets, let
 alone what role, if any, Mr. Levy had in valuing those assets, see e.g., Tr. 684.

         Moreover, the government’s theory that allegedly poor drilling performance or cash flow on
 the portfolio company level must necessarily equate to a lower valuation has been debunked by its
 own witnesses. See, e.g., Tr. 5456-57 (Glynn Roberts testifying that simply because Northstar was

        19
             Mr. Kaplan was not asked about GX-1865 or GX-1629 in the government’s case-in-chief.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 17 of 23 PageID #: 10448



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 17 of 23

 cash deficient and in debt did not make it worthless, and indeed fetched an $80 million purchase
 price). Thus, the government’s case on valuations contains a gaping hole: there has been no witness
 to testify (including, notably, no expert witness on hedge fund valuation of oil and gas assets) and no
 documentary evidence to establish that Platinum improperly valued any of its assets. There has been
 no witness to testify that Platinum wilfully ignored the “negative events” cited by the government,
 put undue weight on certain performance metrics such as PV-10, or used rigged models to reach the
 valuations it disclosed to investors. Only improper innuendo and argument supports the
 government’s theory that Platinum did not reasonably value its assets.20

         Indeed, not even the government’s cooperating witnesses testified that they had any
 knowledge of Platinum creating or providing to investors any false or fraudulent valuations. Both
 Mr. Mandelbaum and Mr. Kaplan stated they had no role in Platinum’s valuations beyond
 ministerial tasks, and Mr. Kaplan conceded that he would not be able to offer any insight into
 valuations. See Tr. 2970, 3676, 4398. While Mr. Kaplan initially equivocated on the record as to his
 understanding of Mr. Nordlicht’s projections of 8 percent returns in April 2015, he admitted that he
 “may have” earlier told the government that he had no reason to doubt those projections. See Tr.
 3646-47.21

         Further, the record is clear that Platinum’s valuations were confirmed by independent third-
 party valuation companies Sterling and A&M, as well as by the auditors. There is no evidence on
 the record that Platinum misled its auditors or valuation companies. For example, both Mr. Manela
 and Mr. Mandelbaum testified that Sterling was sophisticated, reputable, and independent, see Tr.
 1245-56, 4549-50, and Mr. Manela further testified that, in his personal experience, Sterling was
 “hard-working” and “honest[.]” Tr. 1257. Mr. Manela and Mr. Mandelbaum both acknowledged
 that the Sterling and A&M reports confirmed Platinum’s valuation of its assets, including,
 specifically, Northstar and Golden Gate, as well as Agera, China Horizon, Urigen, and Minque


          20
               The government places significant weight on Mr. Nordlicht’s statements to investors in the November 23,
 2015 conference call – specifically, Mr. Nordlicht’s statement that the energy assets were currently not monetizable at
 the value they were marked on PPVA’s books. See Gov. Br. at 11-12. Setting aside the point Mr. Nordlicht was actually
 trying to make on the call – that PPVA was not holding these assets at a fire sale price, but rather at a valuation Platinum
 reasonably understood the assets to be worth in a fair transaction – the government has failed to introduce any evidence
 that PPVA or any hedge fund is required to mark assets at the value they could sell the assets for at a moment’s notice.
 To the contrary, Platinum investors were well aware that PPVA held illiquid assets that would take time to liquidate, or
 else sell at a steep discount. See DX-3803-1 at EDNY-PP-FIREWALL-003963350 (“The Master Fund may invest in
 equity, convertible securities and fixed income obligations, the disposition of which may be restricted under applicable
 U.S. securities laws. Whether or not so restricted, the market to resell such securities may be illiquid. Therefore, such
 investments may be required to be held for a lengthy period of time or, if the Master Fund were forced to liquidate its
 position in such securities, such liquidation may be taken at a substantial discount to the underlying value or result in the
 entire loss of the value of such investment.”).
           21
               Additionally, the Indictment cites only to the alleged valuation of Black Elk, Golden Gate, and Northstar.
 The government also confirmed, in its opposition to our request for a Bill of Particulars that everything the defendants
 needed to know about valuations was contained in the Indictment. To the extent that the government now seeks to rely
 exclusive of the positions that make up the positive return in April 2015 (Urigen, Vistagen, and China Horizon, see GX-
 7112), that constitutes a constructive amendment of the Indictment.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 18 of 23 PageID #: 10449



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 18 of 23

 Limited. See Tr. 1258-60, 1265-67, 1271-72, 4559-66, 4569-71; see also DX-2512.22 Mr. Manela
 confirmed that the auditors engaged their own valuation experts to confirm Platinum’s valuations.
 See Tr. 1256-57. Mr. Manela further testified that he never lied to the valuation companies and
 never lied to or misled the auditors. See Tr. 1148, 1211, 1255, 1362. As it relates specifically to Mr.
 Levy, Mr. Manela confirmed that Mr. Levy was not the person at Platinum deciding the value of the
 fund’s assets. See Tr. 1141.

 VII.    The Government Failed to Prove that Each of the Individuals for whom Hearsay
         Statements were Admitted were Co-conspirators

         The government has not proven, even by a preponderance of the evidence, that Gilad Kalter,
 David Steinberg, Zack Weiner, and Samuel Salfati were members of a conspiracy with the
 defendants.23 Regarding Mr. Kalter, the government relied solely on allegations relating to the
 projected April 2015 return numbers. See Gov. Br. at 14. As noted above, the government has
 introduced no evidence that any statements surrounding these numbers were false or misleading. As
 for Mr. Steinberg, the government appears to be arguing that he was a member of both the alleged
 Investment Scheme and the Black Elk Bond Scheme. See Gov. Br. at 14. To support these
 contentions, the government cites only to (1) GX-1794, a May 2014 email that is not in evidence,
 where Mr. Steinberg informs Mr. Nordlicht that in order to sell bonds to Beechwood, Platinum
 would need Beechwood’s DTC information, (2) GX-273 and GX-890, emails that are not in
 evidence and which related to alleged market manipulation of Black Elk bonds, a topic the Court
 specifically excluded, Dkt. Nos. 704, 732; (3) GX-1883 in which Mr. Steinberg forwards a PR piece
 on a Platinum position and which – contrary to the government’s assertions – does not contain any
 references to PPVA’s liquidity or any indication that Mr. Nordlicht himself was “drumming up”
 positive news stories on PPVA’s positions; and (4) GX-289, which does not prove that Mr.
 Steinberg “was aware of Platinum’s liquidity crisis and was intimately involved in trying to
 selectively pay only certain individuals and entities, while deliberately failing to disclose to investors
 Platinum’s dire situation[,]” Gov. Br. at 15, but instead shows Mr. Steinberg forwarding instructions
 from Mr. Nordlicht and then being dropped from the email chain.

         The government’s proof similarly fails with respect to Mr. Weiner. Here again, the
 government seeks to rely primarily on exhibits not in evidence, GX-1816 and GX-1101. The
 government relies on GX-1816 to establish that Mr. Weiner was part of a conspiracy to lie to Black
 Elk bond holder Dixon Yee about Black Elk’s performance in February 2015 – months after the
 close of the Consent Solicitation in August 2014. The Indictment charges the defendants with
 misleading Black Elk bond holders about Platinum’s ownership and control of the Black Elk bonds
 in order to deprive the Black Elk bond holders of the proceeds of the Renaissance sale. Ind. at ¶ 73.

         22
              Indeed, Mr. Mandelbaum confirmed that A&M even valued some of PPVA’s assets higher than Platinum
 had. See Tr. 4571-74; DX-2512.
           23
              Notably, to support the inference that Bernie Fuchs was a member of the alleged conspiracy, the government
 cites primarily to allegations regarding the projected April 2015 return numbers. See Gov. Br. at 13-14. As noted above,
 the government has introduced no evidence that any statements surrounding these numbers was false or misleading.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 19 of 23 PageID #: 10450



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 19 of 23

 Not only does GX-1816 have nothing to do with Platinum’s ownership and control of the Black Elk
 bonds, but by February 2015, the proceeds of the Renaissance sale had already been disbursed. The
 only admitted exhibit to which the government cites, GX-1039, is an email commenting on low
 production numbers at Northstar, a fact the parties do not dispute.

        The government fails to even address Samuel Salfati, an additional co-conspirator the
 defendants raised. Tr. 6023.

        Finally, and importantly, none of the government’s cooperating witnesses testified that they
 conspired with David Steinberg, Zack Weiner, or Samuel Salfati.

 VIII. The Government Failed to Establish Venue for Counts Four, Six, Seven, and Eight

        The government has failed to prove that the Eastern District is the proper venue for Counts
 Four, Six, Seven, and Eight. The defendants are thus entitled to a judgment of acquittal under Rule
 29(a) on those counts.

        A.      Legal Standard

         A criminal defendant has the right to be tried in the “district wherein the crime shall have
 been committed[.]” U.S. Const. amend. VI; see also Fed. R. Crim. P. 18. Under 15 U.S.C. § 78aa,
 venue for securities fraud violations is proper “in the district wherein any act or transaction
 constituting the violation occurred.” The Second Circuit has found that, for alleged securities fraud
 violations, “venue is proper in a district where (1) the defendant intentionally or knowingly causes
 an act in furtherance of the charged offense to occur in the district of venue or (2) it is foreseeable
 that such an act would occur in the district of venue.” United States v. Svoboda, 347 F.3d 471, 483
 (2d Cir. 2003). Moreover, in the Second Circuit, “in a conspiracy prosecution, venue is proper in
 any district in which an overt act in furtherance of the conspiracy was committed by any of the
 coconspirators.” Id. (internal quotation marks and citations omitted).

        The government bears the burden of proving venue with respect to each count by a
 preponderance of the evidence. United States v. Tzolov, 642 F.3d 314, 318 (2d Cir. 2011) (citing
 United States v. Beech–Nut Nutrition Corp., 871 F.2d 1181, 1188 (2d Cir. 1989); United States v.
 Smith, 198 F.3d 377, 384 (2d Cir. 1999)).

        B.      Application

                1.      The “PPNE Scheme”

         Count Four of the Indictment, relating to the alleged “PPNE Scheme,” alleges a substantive
 violation of securities fraud pursuant to 18 U.S.C. 78j(b) and 78ff. Ind. at ¶¶ 41-42. Because the
 government has failed to offer any competent proof that any “act or transaction constituting the
 [securities fraud] violation occurred” in the Eastern District, 15 U.S.C. § 78aa, a judgment of
 acquittal should be entered for this Count.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 20 of 23 PageID #: 10451



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 20 of 23

         The government has identified one alleged misstatement to an investor relating to the PPNE
 note – a March 24, 2015 email to David Israel, a current PPVA investor and PPNE lender, attaching
 an “Executive Summary” to David Israel, stating that “PPVA is seeking to borrow $50 million to
 participate in the Northstar GOM Holdings Group LLC (a majority-owned subsidiary of PPVA)
 offering of approximately $75,000,000 in debt . . . .” See GX-261; Tr. 3136-38, 3140-43; see also Tr.
 6096. Yet there is no evidence that Mr. Israel or his related entities, Sarital Corp. or Boris 31 Corp.,
 reside in Brooklyn. Indeed, the only relevant evidence in the record in this regard are the bank
 records introduced by the government, which only establish that the bank account registered with
 Platinum for Boris 31 Corp. is in Manhattan. See GX-2124-7.

         It is uncontested that Platinum’s offices were located in Manhattan. There is no evidence
 that the email sent to Mr. Israel originated from anywhere other than Manhattan, and no evidence
 that the email was received in Brooklyn. See Tzolov, 642 F.3d at 318-19 (“We have little difficulty
 concluding that the government failed to offer competent proof that any ‘act or transaction
 constituting the [securities fraud] violation occurred’ in the Eastern District. . . . Butler did not
 transmit any false or misleading information into or out of the Eastern District. All the fraudulent
 statements that were part of the government's proof, whether made by Butler or Tzolov, were made
 in telephone calls or emails from Credit Suisse’s Madison Avenue offices located in the Southern
 District or in meetings with investors. None of this activity occurred in the Eastern District.”). There
 is no evidence that money was wired into or out of Brooklyn. Cf. United States v. Kim, 246 F.3d
 186, 192 (2d Cir. 2001).

          The only other response the government made in its oral argument was the blanket statement
 that “[t]hroughout 2015, [the defendants were] soliciting new investments into PPNE even though
 that deal has closed and they are not disclosing to the note holders that those funds are actually being
 used to pay PPNE redemptions. There’s also evidence in the record relating to the preferential
 payments of PPNE investor redemptions.” Tr. 6096. This too is insufficient to establish venue. The
 government has not pointed to – and indeed, the record is wholly devoid of – any evidence of the
 defendants “soliciting” any additional investments into PPNE. Even if the government had pointed
 to such evidence, there would be no evidence whatsoever that the investors solicited to lend via
 PPNE note were located in the Eastern District.

                2.      The “Black Elk Bond Scheme”

         Counts Six, Seven, and Eight of the Indictment relate to the alleged “Black Elk Bond
 Scheme.” Counts Six and Seven allege allege conspiracies to commit securities fraud and wire
 fraud, respectively, and Count Eight alleges a substantive securities fraud violation. A judgment of
 acquittal should be entered for each of these Counts for failure to establish venue.

         As with the “PPNE Scheme,” the government has cited to only one exhibit that it claims
 establishes venue on the Black Elk Counts. According to the government, GX-566 is “the DTC
 participant list that identifies the bondholders who participated in the consent solicitation” which
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 21 of 23 PageID #: 10452



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 21 of 23

 “includes several bondholders who are living in the Eastern District of New York, who voted on that
 consent solicitation.” Tr. 6092. The government’s argument is flawed in several respects.

          First, GX-566 does not establish that any bondholders resided in Brooklyn, let alone during
 the relevant time period. The only Brooklyn entry on GX-566 is “00000352 JPMC CLEAR, ERIC
 OSZUSTOWICZ 3476432914, 3 CHASE METROTECH CENTER, PROXY DEPT./NY1-H034,
 BROOKLYN NY 11245-0001” (at EDNY-PP-SW1-000055247). The Brooklyn address
 corresponds to JP Morgan Chase (“JPMC”), the broker for the bonds, and not Mr. Oszustowicz, the
 beneficiary/owner of those bonds. See Tr. 4776 (government witness W. Robert Shearer explaining:
 “So the bonds are held by the Depository Trust Company. They are held in record names. They are
 held in the names of banks who act as brokers and trade in these bonds. Those record holders don’t
 actually own the bonds from an economic perspective or voting perspective. They have clients and
 the clients own the bonds. So here you’re having both the record holder, who’s listed on the record
 of DTC a owning the bonds, agreeing to the consent to the indenture and they're doing that because
 their client has instructed them to do so.”). There is no evidence that Mr. Oszustowicz or any Black
 Elk bondholder has ever resided in Brooklyn or were even present in Brooklyn during the relevant
 time period. Cf. Royer, 549 F.3d at 894 (finding venue where there was evidence of six subscribers
 potentially involved in trades at issue residing in the Eastern District of New York during the
 relevant time period). Indeed, the Brooklyn address itself in the exhibit means nothing – the address
 is a purely nominal address for the JPMC account.

          Second, there is no evidence that Mr. Oszustowicz was even a Black Elk bondholder at the
 time of the consent solicitation process. GX-566 is an email dated March 28, 2014, attaching a DTC
 participant list – i.e., a list of Black Elk bondholders – as of March 26, 2014, almost four months
 before the consent solicitation and tender offer was issued, and nearly five months before the offer
 closed. It is uncontested that the Black Elk bonds were publicly traded. See, e.g., Tr. 5158. Thus,
 Mr. Oszustowicz may well have traded his Black Elk bonds to another participant prior to the
 consent solicitation.

        “To establish venue in the district for a conviction of securities fraud . . . the Government
 must prove that a criminal act occurred in the district of venue.” United States v. Lange, 834 F.3d
 58, 69-70 (2d Cir. 2016). The government has not established that any criminal act in relation to the
 alleged Black Elk Bond Scheme occurred in Brooklyn. Platinum’s headquarters was located in
 Manhattan; Black Elk was located in Houston, Texas. GX-566 does not establish that any fraudulent
 statements were made or received in the Eastern District. See Tzolov, 642 F.3d at 318-19. That Mr.
 Nordlicht and Mr. Levy received GX-566 in no way establishes that they could foresee – let alone
 intend or know – that any actions taken in furtherance of the alleged scheme would occur in the
 Eastern District.

         The government has similarly failed to establish that the defendants committed or caused the
 commission of any overt acts in furtherance of the alleged securities fraud and wire fraud
 conspiracies in the Eastern District. Unlike cases in this Circuit in which defendants or their alleged
 conspirators engaged in overt actions in the relevant district—such as causing communications in
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 22 of 23 PageID #: 10453



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 22 of 23

 furtherance of the conspiracy to be transmitted into the relevant district (see, e.g., Kim, 246 F.3d at
 192; United States v. Royer, 549 F.3d 886, 895 (2d Cir. 2008))—there is no evidence whatsoever
 that would permit a jury to find by a preponderance of the evidence that venue has been properly
 established in the Eastern District. The government has not even established that any electronic
 communications allegedly in furtherance of the Black Elk scheme were received in the Eastern
 District. Cf. Lange, 834 F.3d at 70 (“Venue is also proper in the district where an electronic
 communication was received.”).

          That Black Elk bonds held in a broker’s account nominally located in Brooklyn participated
 in the consent solicitation does not establish that the defendants committed or caused to commit any
 acts in the Eastern District.24 The JPMC account noted in the DTCC participant list is for all JPMC
 Black Elk bondholders, and has no physical nexus to Brooklyn. Any voting by JPMC was purely a
 “ministerial” task, which would not have been foreseeable to the defendants. See United States v.
 Bezmalinovic, 962 F. Supp. 435, 437 (S.D.N.Y. 1997) (venue in bank fraud prosecution improper in
 the Southern District of New York where the defendant committed all relevant acts at banks in the
 Eastern District of New York and the only contact with the Southern District was the banks’ cashing
 and payment of checks through their clearing houses in Manhattan). Even if the defendants’ actions
 “ultimately resulted” in votes nominally occurring in Brooklyn, their conduct was “too anterior and
 remote to confer venue” in the Eastern District. United States v. Geibel, 369 F.3d 682, 697 (2d Cir.
 2004) (finding lack of venue where there was no evidence showing defendants contacted New York
 or utilized the New York-based facilities for exchange or brokerage firms when engaging in insider
 trading).

                                                         ***




         24
           While GX-761-B indicates that some bondholder that held bonds at JPMC/DTCC 352 were tendered in
 August 2014, the government has provided no evidence that the holder of those bonds resided in Brooklyn, or that
 Brooklyn was still the nominee address for JPMC in July or August 2014.
Case 1:16-cr-00640-BMC Document 749 Filed 06/11/19 Page 23 of 23 PageID #: 10454



 The Honorable Brian M. Cogan
 June 11, 2019
 Page 23 of 23



       For the foregoing reasons, we respectfully request that the Court grant Mr. Levy’s motions
 made on June 7, 2019.


                                                Respectfully submitted,

                                                WILSON SONSINI GOODRICH & ROSATI
                                                Professional Corporation

                                                s/ Michael S. Sommer
                                                Michael S. Sommer
                                                Morris J. Fodeman


 Cc: All Counsel of Record (via CM/ECF)
